Citation Nr: 0909252	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for 
retropatellar pain syndrome of the left knee, currently 
evaluated as 0 percent disabling.  

2.  Entitlement to an increased initial rating for 
retropatellar pain syndrome of the right knee, currently 
evaluated as 0 percent disabling.

3.  Entitlement to an increased initial rating for 
intermittent explosive disorder (IED), claimed as a mental 
disorder, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to March 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal following January and April 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

Although the Veteran included claims involving his right and 
left ankles in his January 2007 notice of disagreement, those 
issues were not listed on his May 2007 VA 9 and are not 
before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral 
retropatellar pain syndrome and IED are more severe than 
reflected by the assigned ratings.  It is noted that the 
Veteran has not been afforded a VA examination for 
compensation purposes since November 2005, when he received 
VA psychological and knee examinations in connection with his 
claims.  In addition, the claims file does not contain post-
service medical records from any private or VA facility.    

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a) (2008).  An 
examination which was adequate for purposes of determination 
of the claim by the agency of original jurisdiction will 
ordinarily be adequate for purposes of the Board's 
determination, except to the extent the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the examination.  VAOPGCPREC 11-
95.

The Veteran believes that his bilateral retropatellar pain 
syndrome is severe enough to warrant a compensable rating.  
In a statement submitted with his VA form 9 in May 2007, the 
Veteran claimed that he cannot climb stairs without pain and 
that he wears an orthopedic boot on his left foot because his 
knee gives out at work.  The Veteran stated that he possesses 
medical records not currently contained in the claims file in 
reference to the orthopedic boot.  He also stated that he has 
limited involvement in activities with his children due to 
knee pain.      

The Veteran also argues that the current 10 percent rating 
for IED does not accurately measure the present severity of 
his disability.  The Veteran believes that the November 2005 
VA examiner did not describe his disability adequately.  In 
his May 2007 statement, the Veteran claimed that his family, 
social life and employment are negatively impacted by his 
uncontrollable anger.  

Given the passage of time since his most recent examinations 
and the allegations set forth herein, the Board finds that 
new VA examinations would assist the Board in clarifying the 
extent of the Veteran's disabilities and would be instructive 
with regard to the appropriate disposition of the issues 
under appellate review.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a Veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's statutory duty to 
assist includes a thorough and contemporaneous medical 
examination). Accordingly, this matter must be remanded for 
VA examinations to ascertain the current severity of the 
Veteran's claimed disabilities.  

Additionally, the Veteran indicated that he continues to 
receive treatment for his knee disabilities.  Any VA medical 
records should be obtained prior to further review by the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Veteran should also be given the opportunity to submit any 
relevant private medical records. 


Accordingly, the case is REMANDED for the following action:


1.	The RO should contact the Veteran and 
request that he furnish the names, 
addresses, ad dates of treatment of all 
medical providers, VA as well as non-
VA, from whom he has received treatment 
for his claimed disabilities after 
service.  After obtaining any 
authorization form the Veteran, the RO 
should attempt to obtain copies of all 
indicated records not already 
associated with the claims folder.  

2.	Schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of his bilateral knee 
disability.  The designated VA examiner 
must conduct all necessary testing 
needed to make this determination, 
including range of motion studies 
(measured in degrees, with normal range 
of motion specified), and the examiner 
should review the results of any 
testing prior to completion of the 
examination report.  The examiner must 
also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
excess fatigability, or incoordiation 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the knees are used 
repeatedly over a period of time.  The 
examiner should indicate whether the 
Veteran has any instability in either 
knee and, if he does, the severity of 
it (e.g., slight, moderate or severe).  
The examiner should also note any 
episodes of locking.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.    The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

3.	Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.   

4.	Thereafter, the Veteran's claims of 
entitlement to a compensable rating for 
service connected bilateral 
retropatellar pain syndrome and 
entitlement to an increased rating for 
service-connected IED should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




